Citation Nr: 0431558	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  04-10 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
service-connected fracture compound comminuted humerus, left 
with atrophy and limitation of extension of elbow, currently 
evaluated at 20 percent.

2.  Entitlement to an increased rating for residuals of 
service-connected traumatic encephalopathy, currently 
evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to August 
1946.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board on September 22, 2004, was granted 
by the Board on September 22, 2004, for good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The veteran submitted a statement in December 1993 regarding 
neck pain and bilateral shoulder pain, both as secondary to 
his service-connected disabilities.  The veteran further 
discussed his neck and shoulders at his September 2004 Travel 
Board hearing.  These issues have not been developed for 
appellate review.  As such, the issues of secondary service-
connection for a neck condition and for a bilateral shoulder 
condition are referred to the RO for appropriate development.  
Additionally, on the veteran's March 2004 substantive appeal, 
the veteran stated that he had not been able to work as a 
result of his service-connected disabilities.  The issue of 
total disability as due to individual unemployability is also 
referred to the RO for appropriate development.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.



REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The veteran served on active duty from August 1943 to August 
1946.  Service connection is in effect for a fracture 
compound comminuted (FCC) left humerus, currently evaluated 
as 20 percent disabling, and for traumatic encephalopathy 
(skull fracture), currently evaluated as 30 percent 
disabling.  The veteran claims that both of his service-
connected disabilities warrant higher evaluations.

The veteran underwent VA medical examinations for the left 
humerus FCC in September 2002, and the skull fracture in 
August 2002.  Since those examinations, the veteran testified 
before the Board in September 2004, that manifestations of 
these disorders have increased in severity as his left arm is 
constantly sore, painful, and tender, and that his skull 
fracture causes memory loss and is painful upon any kind of 
motion.  Consequently, new VA examinations are required for 
both disabilities in order to fairly adjudicate the veteran's 
claims.  See 38 C.F.R. §§ 3.326, 3.327 (2004).

The veteran's left humerus is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206 and 5207, pertaining to limitation of 
flexion and extension of the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207 (2004).  According to the 
November 1948 rating decision, the veteran's skull fracture 
is rated under 38 C.F.R. § 4.124, Diagnostic Codes 8100, 
pertaining to migraine headaches, and Diagnostic Code 8045, 
pertaining to brain disease due to trauma.  38 C.F.R. § 
4.124a, Diagnostic Codes 8045, 8100 (2004).  However, the 
January 2004 statement of the case was silent as to these 
regulations pertaining to neurological conditions and 
convulsive disorders, and so the criteria as to what is 
needed for a rating in excess of 30 percent for traumatic 
encephalopathy have not been provided to the veteran.  A 
supplemental statement of the case on the issue of 
entitlement to an increased rating for residuals of service-
connected traumatic encephalopathy, currently evaluated at 30 
percent, must be issued to the veteran.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

2.  The veteran should again be 
requested to identify all sources of 
medical treatment for his service-
connected disabilities, from September 
2004 to the present, and that he furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.  All 
efforts to obtain these records should 
be fully documented and, for VA records, 
the VA facility should provide a 
negative response if records are not 
available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for appropriate examinations to determine 
the nature and extent of his service-
connected left humerus FCC and traumatic 
encephalopathy.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Regarding the veteran's 
left arm disability, the surgical scar 
should be examined to determine whether it 
warrants a separate evaluation.  The 
claims file must be made available to and 
reviewed by the examiner(s).  Any report 
prepared should be typed.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated 
under all diagnostic codes applicable to 
the veteran's service-connected 
disabilities under VA's SCHEDULE FOR RATING 
DISABILITIES codified in 38 C.F.R. Part 4 
(2004).  If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  Specifically, the 
supplemental statement of the case should 
include all relevant laws and regulations 
on the issue of entitlement to an 
increased rating for residuals of service-
connected traumatic encephalopathy.  After 
they have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review. 

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 80 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

